Exhibit 10.24.2
EXECUTION VERSION








February 17, 2017




Jonathan Pedersen
330 East 30th Street
New York, New York 10016




Re: Retention Agreement
Dear Jon:
In recognition of your past services and your agreement to continue in your
position as Chief Legal Officer/General Counsel and Secretary of Walter
Investment Management Corp. (the “Company”), you shall be entitled to receive
incentive and retention bonus compensation upon the terms and conditions set
forth in this letter agreement (this “Agreement”). Reference is made hereby to
your letter agreement with the Company dated October 16, 2013 (the “Employment
Agreement”).


1.
2016 Annual Bonus. You shall be entitled to a 2016 annual bonus, as determined
by the Company’s Compensation Committee, in the amount of $650,000, payable
within three (3) business days of your execution of this Agreement. Such amount
is in full satisfaction of any entitlement or eligibility you may have to any
annual bonus payable in respect of calendar year 2016, whether pursuant to the
Company’s 2016 Management Incentive Plan, the Employment Agreement, or
otherwise.

2.
Retention Bonus. You shall be entitled to a retention bonus in the amount of
$250,000. The retention bonus shall be paid on March 31, 2017, provided that you
remain employed and continue to perform your duties to the Company through such
date, including with respect to the preparation and filing with the SEC of the
Company’s 2016 Form 10-K prior to such date. Notwithstanding the foregoing, if
the Company terminates your employment without “Cause” (as defined in the
Employment Agreement), you shall receive such payment within three (3) business
days of the date of such termination.

3.
Other Programs and Agreements. The payments hereunder shall not be taken into
account for purposes of any other compensation or benefit program of the
Company, nor for the calculation of any rights or benefits under your Employment
Agreement. This Agreement shall have no effect on any awards you have previously
received to equity incentive compensation, which shall continue to be governed
by the terms thereof.

4.
Withholding Taxes. The incentive and retention bonus compensation payable under
this Agreement shall be subject to withholding for federal, state or local taxes
(including, but not limited to, any social security contributions) as shall be
required to be withheld pursuant to any applicable law or regulation.

5.
Section 409A. The payments and benefits under this Agreement are intended to be
exempt from Section 409A of the Internal Revenue Code of 1986, as amended, and
the regulations and guidance promulgated thereunder (collectively “Section
409A”), whether pursuant to








--------------------------------------------------------------------------------





the short-term deferral exception or otherwise, and, accordingly, to the maximum
extent permitted, this Agreement shall be interpreted to be exempt from Section
409A.
6.
Assignment. You may not assign your rights under this Agreement except upon your
death. This Agreement shall be binding upon the Company and its successors and
assigns.

7.
Entire Agreement. This Agreement sets forth the entire understanding of the
Company and you regarding the subject matter hereof and supersedes all prior
agreements, understandings and inducements, whether express or implied, oral or
written; provided, however, this Agreement does not impact, alter, modify, amend
or otherwise supersede any of the rights or obligations of either party under
the Employment Agreement, which remains in full force and effect. No
modification or amendment of this Agreement shall be effective without a prior
written agreement signed by you and the Company.

8.
Governing Law. This Agreement shall be interpreted under and in accordance with
the laws of the State of Florida without regard to conflicts of laws principles
thereof.

Sincerely,


WALTER INVESTMENT MANAGEMENT
CORP.


/s/ Anthony Renzi
By: Anthony Renzi
Title: CEO and President




ACCEPTED AND AGREED AS OF THE
DATE BELOW:


/s/ Jonathan Pedersen
By: Jonathan Pedersen


Date: February 17, 2017










